Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2165)

Complainant,
v.

Waheguru Gas LLC / Singh Manjit
d/b/a Delta,

Respondent.
Docket No. C-15-643
Decision No. CR3653

Date: February 18, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Waheguru Gas LLC / Singh Manjit d/b/a Delta, at 534 Route
515, Vernon, New Jersey 07462, and by filing a copy of the complaint with the Food and
Drug Administration’s (FDA) Division of Dockets Management. The complaint alleges
that Delta unlawfully sold tobacco products to minors and failed to verify that the
purchasers were 18 years of age or older, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes
and Smokeless Tobacco, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money
penalty against Respondent Delta.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 16, 2014, CTP served the
complaint on Respondent Delta by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R.§ 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Delta has neither filed an answer within the time prescribed, nor requested an
extension of time within which to file an answer. Pursuant to 21 C.F.R. § 17.11, 1
assume that the facts alleged in the complaint (but not its conclusory statements) are true.
Specifically:

e At approximately 12:18 p.m. on January 4, 2014, at Respondent’s business
establishment, 534 Route 515, Vernon, New Jersey 07462, an FDA-commissioned
inspector observed that a person younger than 18 years of age was able to
purchase a package of Skoal Long Cut Classic Mint smokeless tobacco. The
inspector also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older;

e Ina warning letter dated April 3, 2014, CTP informed Respondent of the
inspector’s January 4, 2014 observations, and that such actions violate federal law,
21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

e At approximately 11:29 a.m. on July 22, 2014, at Respondent’s business
establishment, 534 Route 515, Vernon, New Jersey 07462, FDA-commissioned
inspectors observed that a person younger than 18 years of age was able to
purchase a package of Marlboro cigarettes. The inspector also documented that
staff failed to verify, by means of photographic identification containing a date of
birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Delta’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.
§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of tobacco products to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Waheguru Gas LLC / Singh Manjit d/b/a Delta. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

